Citation Nr: 0110444	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
October 1972.

A regional office (RO) of the Department of Veterans Affairs 
(VA) entered a decision in September 1989 denying service 
connection for a low back disorder.  The veteran initiated, 
but did not complete a timely appeal as to that adverse 
determination.  Subsequently, an RO rating decision of June 
1994 determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a low 
back disorder.  The veteran was informed of that adverse 
determination and did not appeal.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a January 1998 rating decision.  The RO again determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a back disorder.  

A hearing was held at the RO in January 2001 before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  The RO's unappealed rating decision of June 1994 was the 
last final disallowance of a claim seeking service connection 
for a low back disorder.  

2.  The additional evidence received since the June 1994 
rating decision is not merely cumulative or redundant of the 
evidence that was then of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The June 1994 decision of the RO denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

2.  Evidence submitted since the RO denied entitlement to 
service connection for a low back disorder in June 1994 is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2000).  However, a claim may be 
reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The June 1994 RO 
decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
June 1994 denial.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).

The veteran maintains that his back disorder had its onset 
during military service.  He claims that he injured his low 
back when lifting a heavy truck tire and that he has 
experienced chronic low back pain during years since service.  

The evidence which was available when the RO entered the last 
final disallowance of the claim included service medical 
records showing that the veteran was placed on a limited duty 
profile during September 1972 because of lumbosacral strain.  
Evidence received since the time of the last final 
disallowance of the claim includes a VA medical record, dated 
in May 1997, showing that the veteran had x-ray evidence of 
degenerative changes of the lumbar spine, as well as 
degenerative change in the lumbosacral intervertebral disc.  

Additionally, S.C. Kotay, M.D., in a statement dated in 
October 1997, referred to the veteran's history of having 
experienced intermittent back pain throughout the years after 
sustaining a back injury in service.  It was Dr. Kotay's 
opinion that the veteran's current back problem was on a 
continuum from the original injury.  The physician reiterated 
his opinion in several other statements.  In April 1995 he 
indicated that he had seen the veteran in the early 1970s in 
Big Stone Gap Hospital.  

Further, a November 1997 statement from the veteran's spouse 
indicates that the veteran received treatment for back pain 
from a Dr. L. Strong during the early part of 1973; also, 
that the veteran was treated at about that time, at an 
unspecified community hospital, for a very painful episode of 
back pain.  (It is noted that this physician's name has been 
reported as being "Strang" and "Storm.")

The Board finds that the additional evidence was not 
available for VA review in June 1994, and that it is not 
merely cumulative or redundant of the evidence then of 
record.  Moreover, inasmuch as the evidence tends to 
demonstrate a link between current disability and an 
inservice injury, the Board is satisfied that the evidence 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim is therefore reopened.  To this limited extent, the 
appeal is granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim of 
service connection for a low back disorder.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim.  Reopening the claim, without 
referral to the RO for initial consideration of the question 
under the new law, poses no risk of prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

The claim of service connection for a low back disorder is 
reopened; to this limited extent, the appeal is granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the merits of the veteran's claim of 
service connection for a low back disorder in the context of 
the new law, nor has the veteran had an opportunity to 
prosecute the merits of his claims in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the claim to the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records of relevant treatment from private medical sources.  
The action should also include providing the veteran a VA 
examination, so that medical opinion can be obtained about 
the etiology of his current low back disorder.  

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  

2.  Development should include making 
reasonable efforts to obtain copies of 
any pertinent medical records of 
treatment of the back since service, with 
particular reference to any treatment 
records from Dr. "Strong" or any 
records of hospitalization, including at 
the facility identified by Dr. Kotay as 
"Big Stone Gap Hospital."  In addition, 
Dr. Kotay should be asked to provide a 
copy of all clinical records pertaining 
to treatment of the veteran's back 
disorder, dating back to the early 1970s.

3.  Thereafter, the RO should arrange a 
VA examination of the veteran's back.  
The claims file and copy of this remand 
should be provided to the examiner for 
review prior to the examination.  The 
examiner must state that he/she undertook 
claims folder review.  All indicated 
special studies should be performed and 
clinical findings reported in detail.  
The examiner should then offer an opinion 
as to whether it is at least as likely as 
not that the veteran has a current low 
back disability which is attributable to 
military service.  A complete rationale 
should be provided for the opinion 
expressed.

4.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
opinion requested, appropriate corrective 
action should be taken.  Then, if the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



